Citation Nr: 1229303	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for b-cell lymphoma and chronic lymphocytic leukemia (CLL), with fatigue, headache, and rashes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1985 to March 1988 and from January 1989 to February 1992, with a tour of duty in Southwest Asia from August 1990 to March 1991.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for b-cell lymphoma and CLL.  In a June 2009 supplemental statement of the case (SSOC), the RO reopened the claim, and denied entitlement to the benefit sought on the merits.

The Board has recharacterized the claim in consideration of 38 C.F.R. § 3.156(c).  That regulation provides, in the context of previously denied claims, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider, not reopen, the claim.  

The service department records contemplated by the regulation include, in pertinent part, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1).  Section 3.156(c)(1) applies to unit records provided to VA by USASCRUR, and reports generated in response to VA requests.  Vigil v. Peake, 22 Vet. App. 63 (2008).  

Since the prior final denial of service connection in May 2003, VA has associated with the claims file additional service personnel records which document the facts and circumstances of the Veteran's service, contributing to the analysis of the likelihood of environmental hazards exposure.  Further, the Army provided, through the Veteran, the results of a study regarding exposure to smoke from oil well fires in Iraq and Kuwait.  Both items are qualifying, relevant service department records which require reconsideration of the claim.


FINDING OF FACT

B-cell lymphoma and CLL is related to in-service exposure to environmental hazards in Southwest Asia.


CONCLUSION OF LAW

B-cell lymphoma and CLL were incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service personnel records establish that the Veteran served in Southwest Asia, in Iraq and Kuwait, from August 1990 to March 1991.  He served as a crewman on an air defense missile crew.  In a December 2004 letter submitted to VA in August 2007, the Army certified that he had been exposed to smoke from oil well fires in Iraq for several weeks during service.  He has alleged that in addition to oil well fires, he was exposed to smoke from munitions disposal, including possible nerve agents and other chemicals.  

This allegation is consistent with the known facts and circumstances of his service; clouds of chemical agents were known to have been released around Khamisaiyah, Iraq, in early March 1991, and the Army certified in December 2004 that the Veteran's unit (1/5 ADA, BTY A) was located just to the east of that city during and after the war; he was in Southwest Asia until the end of March 1991.  Where a veteran was engaged in combat operations, his lay or her statements are accepted as evidence of the in-service occurrence of an injury, where the allegation is consistent with the circumstances, conditions, and hardships of service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, exposure as reported by the Veteran is established.

Service treatment records covering both periods of the Veteran's service include no complaints of or findings related to lymphoma, cancer, or any lymph node problems.  He was treated for flu complaints during his first active duty period, prior to Southwest Asia service and environmental hazards exposure, but there is no finding or indication of any lymph involvement beyond that normally associated with an infection.

Private and VA treatment records document findings of enlarged lymph nodes as of November 2001; the Veteran has alleged such during service and periodically since, but there is no corroboration of such.  In mid-2002, VA treatment records show a diagnosis of b-cell lymphoma and CLL.  He sought treatment with a private oncologist, Dr. RSK, and underwent extensive chemotherapy throughout 2002.   He continues to receive maintenance treatment for the conditions, but appears to be cancer free at this time.

A VA examination was conducted in March 2003; the claims file was reviewed in conjunction with the examination.  The Veteran reported exposure to multiple environmental hazards during service in Southwest Asia, including possible nerve agents and other chemicals.  The history of swollen lymph nodes and positive biopsy for b-cell lymphoma and CLL in July 2002 were noted.  He complained of fatigue for several years.  Chemotherapy was administered, and near-total resolution of lymph node swellings was achieved.  He continued to follow-up with Dr. RSK.  

The VA examiner opined that the "Veteran's c-cell lymphoma and CLL is not likely related to his exposure to chemicals and environmental agents during his service period."  The examiner offered no rationale for the stated opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent a VA Persian Gulf War examination in December 2004; the examiner noted the diagnosis of b-cell lymphoma and CLL, but offered no opinion on etiology.  He did note the Veteran's report of environmental hazards exposure, including "lower level" nerve agent exposure.  The Veteran stated that he took anti-nerve gas pills daily for a few months.

Dr. RSK has repeatedly offered positive nexus opinions regarding b-cell lymphoma and CLL and service.  In December 2002, he stated that given the young age of the Veteran when developing the conditions, "it is felt that toxic/environmental exposure during his tenure in the service may have played a part."  In September 2003, Dr. RSK stated that in his professional opinion, the "cancer could be consistent with exposure to hazardous materials or chemical agents."  Such exposure most likely occurred during service; Dr. RSK's review showed no other possible source.  He also considered the Veteran's family history.  

In August 2004, he opined that the "diagnoses are in all likelihood related to his military service in the Gulf War and the exposure to chemical warfare agents."  He cited his expertise as an oncologist and hematologist in support of the opinion.  In December 2005, Dr. RSK opined that, based on strong support in unspecified "literature and government reports" that "in all probability" b-cell lymphoma and CLL were related to in-service environmental exposures.  

Finally, in August 2007, Dr. RSK stated that "medical literature and governmental studies/reports provide evidence that [b-cell lymphoma and CLL] can be linked to [the Veteran's] exposure to the chemical warfare agents during the Gulf War."  It was his medical opinion as a Board certified oncologist and hematologist that the conditions were "strongly linked" to service.

The only competent, valid, probative opinions of record regarding a nexus between service and the Veteran's cancer diagnosis are positive ones.  Dr. RSK opined in December 2005 and August 2007 that b-cell lymphoma and CLL were more likely than not related to the established in-service environmental exposure to hazardous substances.  He cited his medical expertise in the area of cancer, particularly cancers of the hematological system, and referred to unspecified studies and medical literature generally.  

While a more specific rationale, to include specific citations, would be helpful in weighing the probative value of the opinions, such is not necessary here.  There is nothing in the record which would indicate a lack of credibility on the part of Dr. RSK.  He has been entirely consistent in his opinion.  He has changed his wording to better conform to the applicable legal standard, but he has at all times opined that the claimed cancer is related to service.  His stated rationale, while not strongly supported, is also not contradicted, and he relies on an accurate factual basis (including the Veteran's family and post-service history) in forming his opinion.

The sole negative opinion of record, from the March 2003 VA examiner, lacks a rationale and is of little probative value.  Therefore, the preponderance of the competent and credible probative evidence must therefore be found to favor the Veteran.  Accordingly, service connection for b-cell lymphoma and CLL, with fatigue, headache, and rashes is warranted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for b-cell lymphoma and CLL, with fatigue, headache, and rashes is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


